Citation Nr: 0921895	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran's case was previously remanded by the Board to 
the Appeals Management Center (AMC) in February 2007.  The 
case is again before the Board for appellate review.  


FINDING OF FACT


The Veteran has PTSD that is attributable to military 
service.  


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

II.  Factual Background

The Veteran's service treatment records (STRs) document that 
the Veteran was not treated for any psychiatric disorders 
during his military service.  Psychological evaluations were 
reported to be normal at his February 1966 entrance 
examination and at his October 1968 separation examination.  

The Veteran's personnel records indicate that he served 
aboard the USS Hollister for the time period from November 
1967 to November 1968.  

The Veteran reported several stressors related to his 
military service.  The Veteran indicated that during the time 
period from March 3, 1968, to March 22, 1968, the USS 
Hollister came under intense shelling.  He also reported that 
he and three other soldiers were moving a radio antenna which 
fell from the ship on to the deck and struck and killed 
another sailor.  Finally, he said his ship was attacked by 
North Vietnamese supporter suicide boats on three or four 
occasions during the time period from June to August 1968.

The RO contacted the United States Armed Services Center for 
Research of Unit Records (formerly USASCRUR, then CURR, now 
the Joints Services Records Research Center (JSRRC)).  JSRRC 
determined that during the period from February 29 to March 
22, 1968, the USS Hollister provided Naval Gunfire Support in 
the I Corps Tactical Zone (I CTZ), Republic of Vietnam (RVN).  
The Board notes that the AMC also obtained the 1967 command 
history for the USS Hollister.  However, the data obtained 
pertains to that time period in 1967 prior to the Veteran's 
arrival on the USS Hollister.  

Associated with the claims file is a favorable decision from 
the Social Security Administration (SSA).  The Veteran was 
granted SSA disability benefits in May 2005 for a primary 
diagnosis of anxiety disorders and a secondary diagnosis of 
affective/mood disorders.  The records from SSA include 
treatment records from VA, Heath Centers of Northern New 
Mexico, W. M. Ryan, M.D., T. Kravitz, M.D., R. Fink, Ph.D., 
S. Cave, Ph.D., and R. Krueger, Ph.D.  The Board will discuss 
the relevant evidence contained in the SSA records.  

The records from Dr. Fink consist of a psychological report.  
The Veteran reported that he served as a radioman on a 
destroyer which patrolled off the coast of Vietnam.  He said 
the ship was engaged in shelling into Vietnam.  Dr. Fink 
concluded that the Veteran was depressed and suffered from 
arthritis.  

The records from Dr. Kravitz consist of a general medical 
evaluation dated in February 2003.  At that time the Veteran 
reported depression and anxiety.  He indicated that he had 
been treated at VA for PTSD secondary to his Vietnam 
experience.  Dr. Kravitz concluded that the Veteran had a 
history of PTSD from Vietnam with secondary depression, 
anxiety, and social withdrawal.  

The records from Dr. Cave consist of a psychological testing 
report dated in February 2003.  The Veteran reported that he 
served aboard the USS Hollister.  The Veteran indicated that 
his stressors included an incident whereby an antenna on the 
top of the ship was being moved and fell onto the lower deck 
and struck a sailor killing him instantly.  He also indicated 
that a Philippine soldier was serving aboard the ship and a 
radio fell on him.  The Veteran said he recalled loud, 
constant gunfire from the ships big guns that often fired for 
twenty-four hours at a time shelling the shore.  He said his 
ship was hit with mortar at one point and a hole was torn 
into the ship.  Finally, he said the ship was attacked by 
suicide boats manned by North Vietnamese soldiers three or 
four times.  Following psychological testing, Dr. Cave 
diagnosed the Veteran with PTSD secondary to his Vietnam 
Naval experience and major depression.  

The records from Dr. Krueger consist of a psychological 
evaluation dated in April 2004.  The Veteran reported that he 
served in Vietnam on a ship which provided combat support.  
He said his ship was constantly shelling the coast and while 
serving in Vietnam there was an incident where an antenna on 
the ship fell and killed one of the sailors aboard.  He also 
indicated that the ship was struck by enemy mortar fire.  Dr. 
Krueger diagnosed the Veteran with PTSD and major depressive 
disorder based on psychological testing performed.  

VA outpatient treatment reports dated from December 2002 to 
December 2004 document diagnoses of depression and PTSD. 

Dr. Ryan submitted a letter dated in March 2005 in which he 
indicated that the Veteran suffered from PTSD with depression 
and anxiety related to the Veteran's military service.  

The Veteran was afforded a VA psychological examination in 
March 2009.  The Veteran reported that he was involved in the 
accidental death of another soldier when a radio tower fell 
and struck and killed the other soldier.  He also indicated 
that the ship upon which he served, the USS Hollister, 
provided gunfire support to the Marines shelling the coast 
twenty-four hours a day, seven days a week.  The examiner 
indicated that the Veteran underwent psychological testing 
some of which indicated that the Veteran met the criteria for 
PTSD.  However, the examiner diagnosed the Veteran with major 
depressive disorder and indicated that the Veteran did not 
meet the diagnosis for PTSD.  The examiner stated that the 
Veteran did not endorse the same symptoms he endorsed at the 
time of the February 2003 psychological examination performed 
by Dr. Cave.  Instead, the examiner said the Veteran 
indicated a depressive reaction to his military experience  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
Veteran "engaged in combat with the enemy." Section 1154(b) 
requires that the Veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

The history provided by the Veteran documented several 
stressors.  As noted above, the JSRRC confirmed that the USS 
Hollister provided gunfire support to the I Corps Tactical 
Zone in the Republic of Vietnam for the period from February 
29, 1968, to March 22, 1968.  In light of this report, the 
Board concludes that the Veteran has been shown to have 
participated in combat during the one-month period the USS 
Hollister provided gunfire support.  Thus, with respect to 
this one month period, his lay statements alone are 
sufficient to establish his claimed in-service stressor from 
that time period.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002) (holding that a Veteran stationed with a unit that 
was present when enemy attacks occurred was strongly 
suggestive that the Veteran himself was exposed to such 
attacks); see also Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Furthermore, the Veteran has been diagnosed with PTSD by 
several private examiners and by his treating physicians at 
VA.  Some of the examiners related the Veteran's diagnosis to 
his report that the USS Hollister provided gunfire support 
and shelled the shore of Vietnam.  

Considering all the evidence of record, and according the 
Veteran the benefit of the doubt, the Board finds that 
service connection for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows a diagnosis of PTSD 
which meets the pertinent criteria.  The Board is cognizant 
that his claimed stressor involving the collapse of an 
antenna has not been verified.  However, the Veteran has been 
shown to have participated in combat during a one-month 
period in 1968, and several of the medical opinions of record 
link the Veteran's PTSD diagnosis to his reports of the USS 
Hollister shelling the shore of Vietnam.  While the most 
recent examiner indicated that the Veteran ultimately did not 
meet the criteria for a diagnosis of PTSD, the Board notes 
that the examiner did find that the results of some 
psychological tests performed at that time did indicate the 
Veteran met the criteria for PTSD, and the examiner also 
specifically found that the Veteran was experiencing a 
depressive reaction due to his military service.  Even 
assuming the Veteran no longer meets the full diagnostic 
criteria for PTSD, the Board notes that the Court has held 
that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Board consequently 
finds that the Veteran has PTSD as a result of his military 
service.  An award of service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


